Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2020 has been entered.

Applicant’s amendment
	Applicant’s amendment filed 9/8/2020 has been received and entered.  Claim 1 has been amended, claims 2-5, 8, 9, 15, 16 and 18-20 have been cancelled.
Claims 1, 6-7, 10-14, 17 are pending.

Election/Restriction
Applicant’s election without traverse of Group I and the species of sorted lists in the reply filed on 10/11/2019 was acknowledged, and that upon initial search and review the species election was withdrawn. 
Claims 1, 6-7, 10-14, 17 are pending.  
It is noted that claims 19-20 drawn to a nonelected invention have been cancelled in prosecution.

Claims 1, 6-7, 10-14, 17, drawn to a method of analyzing sequences representing different genome sources for variants are currently under examination.

Priority
	This application filed 7/11/2017 makes no claim for priority (based on ADS filed).
Applicants provide no comments regarding the summary of priority.

Information Disclosure Statement
It was noted that the listing of references in the specification is not a proper information disclosure statement (noting page 4 of the specification).  
Applicants have indicated that the references were provided as part of an IDS filed 7/11/2017 and have been considered in prosecution.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Response to Applicant’s Amendment
Applicants recite the rejections of record, and indicate to reserve the right to file a terminal disclaimer to obviate the double patenting rejections.
Applicant’s willingness to address the double patenting rejection by filing a terminal disclaimer is acknowledged.  It is noted that 14/500829 has been allowed, and issuance information mailed.

Claims 1, 6-7, 10-14, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US Patent 10658069 (Application 14/511829 issue notification mailed 4/29/2020).  
The rejection has been updated to reflect the issuance of US Patent 10658069.  
As noted previously, the patent eligibility relies in part on the embodiment that the analysis of requires sequence reads of ‘greater than two times coverage of each of the plurality of bases of at least one genome”.  The present claims are broader and not limited to any size or complexity of the sequence data, but in view of the specification the instant claims are fully 

Claims 1, 6-7, 10-14, 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application 14/793273 (Final rejection mailed 2/22/2021).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘273 set forth the method steps which are claimed in the instant application.  More specifically, while the claims of ‘273 are intended to identify a ‘biological sequence’ the steps extracting short sequences and compiling the sequences when performed results in the identification of the ‘frequency’ of each within the collection and effectively the presence or absence of the sub-sequence (ie signature sequence) within the collection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 6-7, 10-14, 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application 14/793379 (Final mailed 11/23/2020).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘379 set forth the method steps which are claimed in the instant application.  More specifically, while the claims of ‘379 are intended to identify a variant sequence, the steps extracting fixed length sequences and compiling a contiguous 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Examiner note:  Claims 1, 6-7, 10-14, 17 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application 14/511702.  However, upon review of the prosecution, it is noted that the application is now abandoned after Appeal and Examiner was affirmed by the Board (mailed 9/1/2020).  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-7, 10-14, 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for to predict pathogenic levels’ appears to be a scope that is inconsistent with the claim steps and the specification as a whole.  The initial steps of the claim provide for nucleic acids from samples and subsequent sequence read/contig data representing the samples, and using fragments/k-mers sorting and categorizing similarities and differences between the sequences for variants correlated to the starting samples.  For the final new step, general support is found at page 7 which provides for the use of differences: 
“The determined differences are used in downstream analysis (e.g., downstream machine learning) to train classifiers of certain scenarios, such as, but not necessarily limited to, which samples are highly pathogenic and/or virulent, what strains may be related (e.g., in the same family tree) or 15unrelated, whether the samples can be clustered together as part of an outbreak, and other epidemiological purposes.” ;

and more specifically at page 8 which provides that differences can be used downstream ‘to predict conditions from future samples’:

“At step 160, how the at least one group of variants partitions the one or more genome 
samples is reported for downstream use. For example, in response to determining that the at least one group of variants is a complete partition of the one or more genome samples, the at least one group of variants is reported for downstream use. Downstream use can include, for example, using the results in machine learning techniques to perform genetic analysis to be able to predict 30conditions from future samples. Machine learning algorithms used can include, but are notYOR920161349US1 8 necessarily limited to, a Support Vector Machine (SVM), a Multilayer Perceptron (MLP), a deep learning model and/or a neural network. 

However, while there appears to be general support that similarities or differences in variants in a sample can be further analyzed and used downstream, there is insufficient support ‘to predict pathogenic levels’ based on any given sequence as encompassed and set forth in the amended claims.  The guidance of the specification provides for known tools like SVM for analyzing 
	Amending the claims to be consistent with the scope and guidance of the specification would address the basis of the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6-7, 10-14, 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is not directed to patent eligible subject matter.  
Claim analysis
The claims have been amended, and still are generally drawn to a method of assessing and analyzing a sequence from multiple sources of genomic sequences by comparing a subsequence from each genomic source to infer the presence or absence of the sequence through inference.  More specifically, independent claim 1 has been amended to recite a new first step of ‘extracting a plurality of nucleotide sequences from a plurality of genome samples,…” using a “sequencing technique”, and providing a new final step of “training one or more machine learning classifiers with data corresponding to how the groups of variant k-mers partition” based 

For step 2A of the 101 analysis, the judicial exception is the abstract instructional steps for obtaining and analyzing sequence read data.  The claims do not require any physical step to be implemented by the system or medium, and with no required additional steps there is no consideration of an additional element under the 101 analysis.  As amended, the claims require newly added steps of ‘extracting’ and ‘training’ both of which appear to be instructions and related to the analysis of sequence data given the guidance of the specification and requirements of the claims.  Dependent claims provides for the source of the sequence data and what the data represents, but no physical steps where a sample is obtained.  The source of the data are broadly and generally set forth, and in view of the guidance of the specification each of these limitations/steps appear to be directed to conventional sources for obtaining sequence read data.  In light of the guidance of the specification for the breadth of these steps and evidence of record, these steps alone and in combination in the claims as a whole do not appear to provide significantly more and appear to be conventional means of obtaining sequence read data known in the art.  Dependent claims set forth the source of the sequence data and limitations on instruction for the analysis of the target sequence and selection criteria for analysis and exclusion.  The judicial exception is a set of instructions for analysis of sequence data, and considered to fall into the category of Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  In this case the claims broadly provide for comparison of ‘fixed length subsequences’ without any indication of complexity or amount of data that is analyzed, and comprises comparing two short sequences for comparison 
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element.  This judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.  Accordingly, it is found that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of inputting data, outputting data, computer readable media, computer processors, and computer networks in independent claim are conventional computer components and activity.
For step 2B of the 101 analysis, as noted above the claims have no physical steps of obtaining data and no physical or application steps after the data is processed which are considered additional elements of the claims.  For the 101 analysis, none of the specific limitations of the claims appear by themselves or in the claim as a whole to provide for significantly more.  
What is left of the claims is the judicial exception of abstract instructional steps for obtaining and analyzing sequence read data.  Claims to the medium and system imply computer implementation however in review of the specification there is no unique computer or system that is required to implement the instructions for data analysis and while implemented on a 
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at ___ (slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610–611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on…a computer,” Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the pre-emption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F. 3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U. S., at ___ (slip op., at 8–9).
	Regarding claims to computers and computer-readable media that execute an abstract idea, the court further stated:
Petitioner’s claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11–1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner Id., at 1291 (quoting Bilski, 561 U. S., at 610–611). Put another way, the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea. This Court has long “warn[ed] . . . against” interpreting §101 “in ways that make patent eligibility ‘depend simply on the draftsman’s art.’” Mayo, supra, at ___ (slip op., at 3) (quoting Flook, 437 U. S., at 593); see id., at 590 (“The concept of patentable subject matter under §101 is not ‘like a nose of wax which may be turned and twisted in any direction . . . ’”). Holding that the system claims are patent eligible would have exactly that result.
Because petitioner’s system and media claims add nothing of substance to the underlying abstract idea, we hold that they too are patent ineligible under §101.
For the reasons set forth above, the claims are not considered to recite something significantly different than a judicial exception and thereby are not directed to patent eligible subject matter.
Response to Applicant’s arguments
Applicants provide an overview of the claims as amended and the support for the amendments in the specification.  Providing a summary of the 2019 updated PEG, Applicants argue that the claims require a physical step for extracting a plurality of sequences from a plurality of samples, and represent steps for obtaining data.  Moreover, it is noted that the claims require a complexity and amount of data that is not practical to analyzed providing the example that a complete genome may comprise more than 3 billion base pairs.  Additionally it is noted that the claims have been amended to use the data to train a classifier to determine pathogenic 
Initially, as provided above in the claim analysis and steps of the 101 analysis, it is found that all the steps of the claims are directed to abstract instructional steps.  While it is a acknowledged that sequencing can be a physical step, the term ‘extract’ in light of the specification appears to be consistent with data manipulation, and is further supported by terms such as ‘contigs’ which is a contiguous sequence usually assembled from a number of reads.  Even if interpreted as a physical step, the step of sequencing to get sequencing data is well known and would be considered a conventional step under Step 2B as provided in the specification teaching: “Conventional methods for analyzing this data, comprising short sequences called "sequence reads" or "reads" derived from an initial DNA samplple, fall into two families: reference-based approaches and reference-free approaches.  In both cases, the method may involve an initial step of assembling the sequence reads into "contigs" by analyzing how they overlap.”(see page 3, under detailed description).
 Applicant’s arguments that the method provides for a practical application is not consistent with the fact patterns of court cases because the arguments (and claim embodiments) only point to an additional use and analysis of the results, and while different forms/methods steps, are both together still directed to a judicial exception for the idea of analyzing sequence data for possibly determining variants.  The claims do not comprise an additional element that applies the result of the abstract idea, nor more than steps for the analysis of sequence data.  
With respect to the amount and/or complexity of the data, it is noted that the claims require ‘a plurality of reads’ and not necessarily in line with Applicants examples provided in their arguments.  While the claims indicate that there is a plurality of samples and reads, and that the sequence is obtained ‘using’ a ‘sequencing technique’, there is no requirement to the claims which is used or how much data is generated.  In light of the guidance of the specification, it appears that simply a read or a contig is contemplated that can be associated with a sample is all that is required.  See for example page 5, which provides:  “At step 110, one or more sequences are decomposed into one or more shorter fixed length subsequences. The one or more sequences are associated with one or more respective genome samples, and may comprise at least one of a read and a contig.”
Review of the evidence of record and the guidance of the specification for the effect or the functioning of a computer, it appears that the claims only recite an abstract idea executed by a computer and do not improve the is maintained.
As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the 

Conclusion
No claim is allowed.
The closest art of record cited has been Morgulis et al. (2008), Conway et al. (2011-of record), Boisvert et al. (2012), Simpson et al. (2009), Nagarajan et al. (2013) and Flicek et al. (2009). Nagarajan et al. shows comparison of sequence reads to reference genomes on page 165 but does not show the claimed comparison of short subsequences of samples and short sequences of reference genomes to detect variant sequences. Flicek et al. shows on page S8 that has-based alignment methods build hash table indexes from either the input reads or the reference genome, but does not describe indexing both the input and reference genome sequences.  More generally, at the time of filing methods of comparing sequences were known and practiced with analysis steps where short sub-sequences are extracted from a reference sequence to form an index and sub-sequences are extracted from source sequence which has been compiled where the comparison is performed to infer/determine the presence or absence of a sequence in the source relative to a reference.  For example, Morgulis et al. provides an overview of homology search programs BLAST and MegaBLAST.  Morgulis et al. teaches that MegaBLAST is a program that preprocesses the reference database and demonstrates that indexing provides for more rapid seed de novo.  Similarly, Simpson et al. provide for ABySS provides for guidance for methods for assembling short fixed length sequences and compiling the sequences using de Bruijn graphs as the basis to determine the assembly and assess alignment of sequence reads de novo.  Further, Simpson et al. in assessing the ABySS specifically teaches the use of BLAST (at page 1122) to compare source data to a reference to assess the source data that was compiled for further analysis.  Similar to Simpson et al., Boisvert et al. provides for Ray Meta which provides for guidance for methods for assembling short fixed length sequences and compiling the sequences using de Bruijn graphs as the basis to determine the assembly and assess alignment of sequence reads de novo and use MUMmer to validate the assembled sequences relative to reference data sources.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631